UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4878
QUENTIN LAMAR NORMAN,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                           (CR-02-126)

                      Submitted: May 19, 2003

                      Decided: June 16, 2003

      Before NIEMEYER and LUTTIG, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Nicole Upshur, SAMS & SCOTT, Norfolk, Virginia, for Appellant.
Paul J. McNulty, United States Attorney, Joseph E. DePadilla, Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. NORMAN
                              OPINION

PER CURIAM:

   Quentin Lamar Norman was convicted after a jury trial of being a
felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1)
(2000). On appeal, he challenges the sufficiency of the evidence sup-
porting his conviction and the sentencing court’s failure to award him
an adjustment for acceptance of responsibility, U.S. Sentencing
Guidelines Manual § 3E1.1 (2001). We affirm.

   First, Norman asserts that there was insufficient evidence that he
possessed a firearm. In reviewing the sufficiency of the evidence
challenge on direct review, the relevant standard is whether the record
contains "substantial evidence, taking the view most favorable to the
Government, to support" the jury’s finding. Glasser v. United States,
315 U.S. 60, 80 (1942). In determining whether the evidence in the
record is substantial, this court views the evidence in the light most
favorable to the government and inquires whether there is "evidence
that a reasonable finder of fact could accept as adequate and sufficient
to support a conclusion of a defendant’s guilt beyond a reasonable
doubt." United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en
banc). The reviewing court must consider circumstantial as well as
direct evidence and allow the government the benefit of all reasonable
inferences. United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.
1982).

   Here, Virginia Beach Police Officer Gregory J. B. Harris testified
that Norman, a back seat passenger in a vehicle stopped for a traffic
violation, exited the vehicle after being told he was free to leave and
walked toward the officer. Both Harris and Norman glanced at the
ground at Norman’s feet after hearing a metallic thud and spotted a
gun. Norman looked scared and ran from the scene. Further, Harris
described that no gun was in the vicinity of the stopped vehicle prior
to Norman’s exit. This testimony, when all reasonable inferences are
drawn from the circumstantial evidence, is sufficient to prove posses-
sion. Norman’s denial of possession on appeal and the Government’s
failure to detect Norman’s fingerprints on the gun are not sufficient
to overturn the jury’s finding of guilt.
                      UNITED STATES v. NORMAN                        3
   Second, Norman asserts that the district court erred by denying him
a downward adjustment for his acceptance of responsibility. The
denial of an adjustment for acceptance of responsibility is a factual
determination reviewed for clear error. United States v. Miller, 77
F.3d 71, 74 (4th Cir. 1996). The determination of the district court on
review is accorded great deference. United States v. Nale, 101 F.3d
1000, 1005 (4th Cir. 1996) (citing U.S. Sentencing Guidelines Manual
§ 3E1.1, comment. (n.5) (1993)). The burden is on the defendant to
establish by a preponderance of the evidence that he is entitled to the
adjustment. United States v. Urrego-Linares, 879 F.2d 1234, 1238-39
(4th Cir. 1989).

   The district court found that Norman was not eligible for an adjust-
ment for acceptance of responsibility because he offered no factual
basis for awarding the adjustment. At no time during his trial or sen-
tencing did Norman take responsibility for his criminal actions; there-
fore, the district court did not clearly err in denying Norman a
downward adjustment for acceptance of responsibility.

   Accordingly, we affirm Norman’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                          AFFIRMED